Citation Nr: 0117183	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypercholesterol.

3.  Entitlement to service connection for an airway disorder.  

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for periodontal disease 
with oral surgery.

6.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression and marital problems.

7.  Entitlement to an initial compensable rating for a 
service-connected right shoulder disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from June 1977 
to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2000, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the December 2000 hearing before the undersigned member of 
the Board, the veteran indicated that he is receiving current 
treatment for his claimed disorders at VA medical facilities 
and at service department medical facilities as a retiree.  
Complete copies of these records should be requested.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Also, VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992). 

Also in conjunction with the veteran's hearing, he submitted 
additional medical evidence directly to the Board.  Some of 
this evidence appears to be original service medical records.  
The veteran should be asked to submit a copy of all service 
medical records in his possession.  He should also be 
informed that, despite his assertions, his service medical 
records do not show any treatment for, or diagnosis of, 
migraine headaches.  He should submit any evidence which 
shows any such diagnosis during service.  

With respect to the veteran's claim for an initial 
compensable rating for service-connected right shoulder 
disorder, the veteran was not accorded a VA examination.  
This must be done.  Also, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that 38 C.F.R. §§ 4.40, 4.45 (2000) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(2000), separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2000).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2000).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  This must be considered when rating the veteran's 
claim.

With respect to the veteran's claims for service connection, 
he also was not accorded VA examinations for these disorders.  
This must be done.  The Court has also held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities, and his service-connected 
right shoulder disorder, since 1998.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all records and reports from:  
Redstone Arsenal, VA medical facilities 
in Huntsville and Birmingham, and the 
veteran's Tri-Care records.  All 
information obtained should be made part 
of the file.  

3.  The RO should request that the veteran 
provide copies of any service medical 
records that he has in his possession.  
The RO should also inform the veteran 
that, despite his assertions, his service 
medical records do not show any treatment 
for, or diagnosis of, migraine headaches.  
He should submit any evidence which shows 
any such diagnosis during service.  

4.  The RO should inform the veteran that 
service connection for periodontal disease 
may only be granted for treatment 
purposes.  The veteran should be requested 
to clarify if he is making a claim for 
treatment purposes.  

5.  The veteran should be accorded a VA 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

6.  The veteran should be accorded the 
appropriate VA examination to ascertain 
the level of disability of the veteran's 
service-connected right shoulder disorder.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of right shoulder pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  

a.  With respect to the functioning of 
the veteran's  right shoulder, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, crepitus, 
dislocation, loose movement, malunion, 
nonunion, deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his right shoulder.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right 
shoulder.  The examining physician 
should specify the results in actual 
numbers and degrees.  The examiner 
should also indicate the normal range 
of motion for the areas tested and how 
the veteran's range of motion deviates 
from these norms.  

7.  The veteran should be accorded a VA 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology, if any, found to be 
present.  All necessary special studies or 
tests including psychological testing are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The examiner is requested to review the 
veteran's service medical records.  The 
Board has segregated the service medical 
records related to the veteran's inservice 
psychiatric treatment and his examination 
reports.  The examiner is requested to 
indicate if the veteran's marital problems 
and the associated depression which were 
manifest during service in 1993 and 1994 
have completely resolved since the veteran 
was noted to have a normal psychiatric 
evaluation on separation examination in 
1998.  The entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.

8.  The veteran should be accorded a VA 
dental examination.  The report of 
examination should include a detailed 
account of all manifestations of the 
periodontal disease found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

9.  Following the above, the veteran 
should be accorded a VA general medical 
examination.  The report of examination 
should include a detailed account of all 
manifestations of the headaches, 
respiratory disorders, and elevated 
cholesterol found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
answer the following questions:

Does the veteran currently have 
hypercholesterol, and if so is it a 
disease or merely a laboratory 
finding?

Does the veteran have any current 
respiratory disorders?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  If the examiner determines that 
examination by a specialist is required, 
then the appropriate examination(s) should 
be ordered.  

10.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





